 488DECISIONS OF NATIONAL LABOR RELATIONS BOARDNOTE.-We will notify the above-named employees if presently serving in theArmed Forces of the United States of their right to full reinstatement upon applica-tion in accordance with the Selective Seivice Act and the Universal Military Trainingand Service Act of 1948, as amended, after discharge from the Armed Forces.This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.Employees may communicate directly with the Board's Regional Office, T6024Federal Building (Loyola), 701 Loyola Avenue, New Orleans, Louisiana, TelephoneNo. 529-2411, Extension 6396, if they have any question concerning this notice orcompliance with its provisions.Ref-Chem CompanyandGeneral Teamsters,Chauffeurs,Ware-housemen and Helpers,Local 583, affiliated with InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen andHelpers of America.Case No. 16-CA-2070. June 25, 1965DECISION AND ORDEROn February S, 1965, Trial Examiner W. Edwin Youngblood issuedhisDecision in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the attached Trial Exam-iner'sDecision.Thereafter, the Respondent filed exceptions to theTrial Examiner's Decision and a supporting brief.The National Labor Relations Board has reviewed the rulings ofthe Trial Examiner made at the hearing and finds that no prejudicialerror was committed.The rulings are hereby affirmed.The Boardhas considered the Trial Examiner's Decision, the exceptions and brief,and the entire record in this case, and hereby adopts the findings, con-clusions, and recommendations of the Trial Examiner.ORDERPursuant to Section 10(c) of the National Labor Relations Act, asamended, the National Labor Relations Board hereby adopts as itsOrder the Recommended Order of the Trial Examiner, and ordersthatRespondent Ref-Chem Company, Odessa, Texas, its officers,agents, successors, and assigns, shall take the action set forth in theTrial Examiner's Recommended Order.'TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEUpon a charge filed June 17, 1964,1 by General Teamsters, Chauffeurs, Ware-housemen and Helpers, Local 583, affiliated with International Brotherhood ofTeamsters, Chauffeurs,Warehousemen and Helpers of America, herein called theUnion or the Charging Party, a complaint was issued against the Respondent on'The telephone number for Region 16, appearing at the bottom of the Appendix at-tached to the Trial Examiner's Decision, is amended to read: Telephone No. 335-2145.1Unless otherwise indicated,all dates herein are in 1964.153 NLRB No. 51. REF-CHEM COMPANY489June 30.The complaint, in substance, alleges that the Respondent violated Section8(a)(1) of the National Labor Relations Act, as amended, by creating the impres-sion of surveillance of its employees' union activities by orally warning them thatthe Respondent knew who was soliciting union cards, and by orally warning andthreatening its employees with loss of employment if they did not refrain from unionactivities.The complaint further alleges that the Respondent violated Section8(a)(3) of the Act by discriminatorily discharging J. W. Love, Charles Ray Love,and Rex G. Maxwell. The Respondent's answer to the complaint admits certainallegations such as the allegation that John Cowan, its manager, and Bill Brown,Charlie Tucker, and Glydon Austin, leadmen, are supervisors within the meaningof the Act, but denies the commission of any unfair labor practices.The General Counsel, the Charging Party, and the Respondent were representedat the hearing which Trial Examiner W. Edwin Youngblood conducted on August 26and 27, at Odessa, Texas. Briefs have been received from the General Counsel, theCharging Party, and the Respondent, and have been duly considered.Upon the entire record,2 including my evaluation of the witnesses based upon theevidence and my observation of their demeanor, I make the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe Respondent is a Texas corporation engaged in the maintenance of industrialequipment, having its principal office and place of business at El Paso, Texas, andvarious other places of business including its office and warehouse located at Odessa,Texas.During the 12 months preceding the issuance of the complaint, a representa-tive period, the Respondent performed services valued in excess of $100,000, of whichservices valued in excess of $50,000 were furnished to, among others, Rexall Chemi-calCompany, a division of Rexall Drug and Chemical Company, and El PasoNatural Gas Company, each of which enterprises annually produces and ships goodsvalued in excess of $50,000 directly out of the State of Texas and receives goodsvalued in excess of $50,000, directly from points outside the State of Texas.TheRespondent admits, and I find, that it is engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDGeneral Teamsters, Chauffeurs, Warehousemen and Helpers, Local 583, affiliatedwith International Brotherhood of Teamsters, Chauffeurs, Warehousemen and Helpersof America, is a labor organization within the meaning of Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESAs stated above, the Respondent performs maintenance services for Rexall Chemi-calCompany, a division of Rexall Drug and Chemical Company, herein calledRexall, at Rexall's Odessa, Texas, plant .3On February 18, G. R. Suttle, a general' Some of the more obvious errors in the transcript ai e corrected as follows page 170,lines14, 17, 21, 23, and 24, "Bruce Hart" should be "Broussard".The same correctionismade at page 171, lines 19, 24, and 25, and at page 183, line 5Page 222, lines 9, 11,and 13 "Bruessard" should be "Broussard"The same correction is made at page 225,line 5Page 249. lines 13, and 21, "acquisitions" should be "accusations".Page 274,line 24, "Brussard" should be "Broussard".The same coi rection is made at page 289,line 19, and page 297, line 2.Page 300, line 7, "intended" should be "attended'3A charge was filed on May 8 in Case No 1G-CA-2035 against Rexall and Ref-ChemCompany alleging the discriminatory discharges of the two Loves and Maxwell(Re-spondent's Exhibit No. 1 )This charge was amended on June 17 deleting Ref-Cheni'sname as a charged party thus leaving only Rexall as a charged party and alleging sub-stantially that Rexall interrogated its employees about their union activities and main-tained a company rule prohibiting employees from engaging in union activity on com-pany property during nonworking time and in nonworking areas. (Respondent's ExhibitNo 2 ) An "informal" settlement agreement between Rexall and the Charging Party inthiscasewas approved by the Regional Director on June 30 in settlement of the amendedcharge in Case No. 16-CA-2035.The settlement agreement contained the usual "no admis-sion" clause providing that Rexall did not admit the commission of any unfair laborpractices.The notice attached to the settlement agreement provided substantially thatRexall would not maintain any rule prohibiting solicitation of union membership on com-pany property during nonworking time. 490DECISIONS OF NATIONAL LABOR RELATIONS BOARDorganizerfor the Southern Conference of Teamsters, arrived in Odessa to directorganizational efforts among the employees of the Respondent and Rexall.The firstunion meetingof employees of the Respondent was held the same day.Maxwellreceived about 20 to 25 union authorization cards at this meeting.Maxwell passedout a number of these cards to employees, some seven or eight of which were returnedto him personally. J. W. Love also attended the meeting of February 18, receivedunion cards which he distributed, of which about 20 were signed by employees andreturned to him.Charles Love attended the February18 meeting, received about 30union cards which he distributed, of which about 15 to 20 were signed and returnedto him.On March 24, Charles Love, J. W. Love, and Maxwell were elected to aunionorganizing committee for employees of the Respondent. It is clear that theLoves and Maxwell distributed union cards on the Respondent's premises both duringworktime and during breaktime.No effort was made to keepunionactivities secret,in fact, as Cowan testified, the union activities of employees were widely known.Amajority of the union cards signed were obtained by the Love boys, Maxwell, andemployee Glyndon Austin.Austin later became a leadman for the Respondent.Separatepetitionsfor Board elections were filed for Rexall employees and theRespondent's employees by the Charging Party.An election was conducted at Rexallwhich the Union lost. The petition for an election at the Respondent was withdrawn.4J.W. Love attended a party of employees of the Respondent and Rexall at Lead-man Bill Brown's house on February 27. Brown was his supervisor. J. W. Lovebrought up the subject of the Union.He testified that he was trying to find out whathe could about it.Brown informed J. W. Love that he was against the Union, andsaid that "if the Ref-Chem people went union that Rexall would most likely terminatetheir contract."Brown on anoccasion in the plant after the party pulled his billfoldout of his pocket, showed J. W. Love his Boilermaker card and said that he "had beenin the Union for years, but if Ref-Chem got unionized out there, chances were thatRexall would run them off."On March 1, J. W. Love had a conversation with Leadman Austin. Love testifiedthat he was trying to give another employee a union card during shift change andAustin saw him and told him to be careful about "exposing" himself and the cardsbecause "they" were trying to find out who was "pushing" the union cards. J. W.Love understood Austin to be referring to the Rexall Company.Austin testifiedthat he meant Rexall when he used the word "they." 6About 2 or 3 weeks prior to his discharge Charles Love had a conversation withLeadman Austin in a barbershop.Austin worked as a part-time barber and wasengaged incuttingCharles Love's hair.Austin told Charles Love that he "hadbetter watch [his] step out there pushing union cards" adding that Mr. Broussard shad called him into his office and "wanted to know if he had anybody on his crew-or knew of anybody-that was pushing union cards."Austin added that he toldBroussard that he did not know of anyone.8On the morning of April 27, Maxwell had a conversation with his leadman, CharlesTucker.Tucker told Maxwell that Red Mitchell 0 had been out and told him thatmorning "to watch his hands in the shop. Some of them werepassing out unioncards."Maxwell told Tucker that therewas no uselooking any further because hewas one of those whowas passingthe cards out.104 The foregoing is based on the credited and undisputed testimony of witnesses for theGeneral Counsel and the Respondent.5 The foregoing is based on the credited testimony of J. W Love. Brown generallydenied telling any employee if he did not quit being a member of the Union he would losehis jobHowever, Brown specifically admitted telling J. W Love thatin his opinionRespondent's employees would be fools to vote for the Union because they would all beout of a job because Rexall could cancel Respondent's contract.O The foregoing is based on the credited testimony of J. W. Love and Austin. To theextent that Austin's testimony constitutes a denial of the foregoing it is not credited.7L C Broussard,Rexall's production superintendent.8 Based on the credited testimony of Charles Love.To the extent that Austin's testi-mony might be construed as a denial of Charles Love's testimony, it is rejected. I notealso that Austin admitted in his testimony that Broussard had asked him if anyone on hisshift was "pushing cards."8Maintenance supervisor for Rexall.to Based on the credited testimony of Maxwell.To the extent that Tucker's testimonyconstitutes a denial of this testimony it is not credited. REF-CHEM COMPANY491The maintenance services which the Respondent performs for Rexall are performedpursuant to a contract which providesinter ahathat the Respondent shall removefrom its employ, if requested by Rexall, any employee who in Rexall's opinion isincompetent, careless, unqualified, or who has engaged in improper conduct.On April 27 the Respondent's maintenance manager, John Cowan, received aletter 11 from Rexall's plant manager, E. E. Ludwig, reading as follows:It has come to my attention that certain of your employees on contract in ourplant appear to be continually leaving their work areas for the purpose ofsolicitation.We have a standing company policy that there will be no solicitation withinthe plant during work time and it is, therefore, important that this rule be rein-forced among your employees as it is enforced among ours.We expect your people to handle themselves in a manner similar to what weexpect of our employees.Will you please take steps to stop this activityimmediately.Following receipt of this letter, Cowan talked with L. E. Broussard.Cowan askedwhich of his employees were involved, and Broussard named the two Love boys,Maxwell, and Vernon Seals. Either at that time or later that day Broussard informedCowan of the "accusations" in detail that he made against these employees.AtCowan's request, these accusations were reduced to writing on four sheets of papereach headed by the name of one of the four employees involved and were handedto Cowan by Broussard later that day.12The paper dealing with Seals referred to"heated arguments" in the plant and to his "pressuring" the Respondent's employees.The paper dealing with Maxwell referred to some of his work not "standing up." Thepaper dealing with Charles Love referred to his failure to wear safety glasses, refusingtowork overtime in emergency, leaving early without permission, and taking up"valuable" time of employees who should be working. The paper dealing with J. W.Love referred to his failure to keep up with the work.Cowan admitted that eachpaper contained some reference to union solicitation.The employees were called intoCowan's office on the afternoon of April 27 and informed of their discharge. Cowantestified that he discharged these employees because Rexall requested it and he felthe was obligated to do so by the contract.Cowan further testified that he acceptedat "face value" Ludwig's statement of the no-solicitation rule set forth in the letter ofApril 27, and although he did not make a "detailed" investigation of the accusationshe found the accusation regarding the no-solicitation rule "fairly accurate."Cowanalso testified that even if the allegations were not based on fact he would still havedischarged these employees because of his obligation under the contract 13Cowan offered Maxwell a job after his discharge working for the Respondent inCarlsbad, New Mexico, at $3.90 an hour which, of course, was more than the $3.31an hour that Maxwell was making when he was discharged.Maxwell turned this jobdown because he owned his own home in Odessa, did not want to move his home,and did not want the expense of maintaining two homes.'4It is clear from the record that the Respondent's employees were solicited duringworking time by supervisory and rank-and-file employees of the Respondent as wellas supervisors of Rexall for money to pay for such things as dinners for departingemployees, flowers for funerals of employees' relatives, and football pools 15Analysis and Concluding FindingsA. Interference,restraint,and coercionI find the Respondent violated Section 8(a) (1) of the Act by:1.Brown's statement to J. W. Love that if the Ref-Chem employees went unionRexall would terminate the contract.This statement constituted a threat that employ-ees would lose their jobs if they voted for the Union.Accordingly, I must reject theRespondent's contention in its brief that Brown's statements are not violative becausethey were merely given as his personal opinion.Cf.Wilder Finishing Co., Division ofJervis Corporation,138 NLRB 1017, 1018."This letter, which was received in evidence as Respondent's Exhibit No 7, was notoffered to prove the truth of the contents of the letter nor was it received for that pur-pose but only to establish that the Respondent received such a letter.'-'These papers were later returned to Rexall pursuant to its request.13 Based onthe credited testimony of Cowan.14 Based on the credited testimony of Maxwell.1sBased on the credited and undenied testimony of J. W. Love, Maxwell,and Austin. 492DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.Austin's warning to J. W. Love to be careful about "exposing-" himself in pass-ing out union cards because Rexall was trying to find out who wash pushing unioncards.Also Austin's warning to Charles Love that he "had better watch [his] stepout there pushing union cards" coupled with his statement that Broussard (Rexall'sproduction superintendent) wanted to know if anybody in Austin's crew was "push-ing" union cards.These warnings under the circumstances of this case particularlyin context with the threats of supervisors that Rexall might terminate its contractwith the Respondent if the Union won were reasonably calculated to constitutethinly veiled threats to the job tenure of these employees and as such coerced themin the exercise of their Section 7 rights.3.Tucker's statement to Maxwell regarding Mitchell's instruction to him clearlywas reasonably calculated to convey to Maxwell the impression that Tucker wouldbe keeping his union activities under observation whether during worktime or break-time.The Respondent thereby created the impression of surveillance of its employ-ees' union activities by Tucker's oral warning that he had instructions to watch forunion activities of his employees.16The coercive effect of the unlawful warnings and threats found above to have beenuttered by the Respondent's supervisors and the Respondent's supervisors werefriendly to the employees involved or to the Union.Cf.Star Cooler Corporation,129NLRB 1075, 1076.B. The discriminatory dischargesIt is clear from the foregoing facts that these employees were discharged at Rexall'srequest which was predicated at least in part on their union activities; i e., solicitationduring working hours of other employees to join and support the Union. It is equallyclear that the Respondent knew the reason for Rexall's request. Since both theRespondent and Rexall permitted solicitation of employees during working hours forother purposes, i.e., flower funds, dinners, and football pools, it seems clear that theseemployees were discriminatorily discharged. In its brief, however, the Respondentargues that its motive in making these discharges was not to discourage union activitybut solely to comply with the request from Rexall. The Respondent contends, there-fore, that it cannot be held to have acted illegally in discharging these employees.As the Respondent puts it in its brief "the true reason governing the discharges [was]the fact that Rexall compelled and demanded of Ref-Chem the termination of theemployment of the four employees and gave as their reasons therefore, violations of aRexall rule and policy prohibiting solicitation within the plant during working time."The Respondent does not urge in its brief that Rexall had a valid no-solicitationrule, nor does the record establish that Rexall had such a rule.Moreover, even ifone existed it is clear from the record that it was unfairly applied since other solicita-tions during working hours were freely permitted.17 In fact, instead of arguing thevalidity of the rule, the Respondent argues in its brief that it had "no alternative butto accept and did accept at face value Rexall's statement of the rule with regard tothe violations and the violators."The Respondent argues therefore that the reason for Rexall's request is not atissue but only the reason for its action.The Respondent contends that the dischargescannot be held to have been discriminatory in the absence of evidence that it exhibitedan antiunion bias. In that regard, Respondent points to its offer of a higher payingjob to Maxwell after his discharge, and to its promotion of Austin after he becamean active union adherent.Assuming,arguendo,the correctness of this contention,the Supreme Court has held that the defeat of employee rights by employer actiondoes not necessarily depend on the existence of an antiunion bias.18As the Boardstated inLocal 138, International Union of Operating Engineers, AFL-CIO (Nassauand Suffolk Contractors' Association, Inc., and its members),123 NLRB 1393, 1404,"the employer is guilty of a violation of Section 8(a)(3) and (1) even though ithad no antiunion motivation and acted only to protect its economic interests."Further, the Supreme Court has held that "specific evidence of subjective intentisnot an indispensible element of proof of violation." 19The Supreme Court hasalso held that some conduct may by its very nature contain the implications of therequired intent-the natural, foreseeable consequences of certain action may warrant16Although the complaint does not specifically allege this conduct as violative of theAct, it clearly is in accord with the substance of the complaint and was fully litigated.CfRocky Mountain Natural Gas Company, Inc,140 NLRB 1191, 1192, enfd as modified326 F. 2d 949 (C.A. 10).17CfWalton Manufacturing Company,126 NLRB 697.18N.L R B v. Burnup and Sims, Inc.,379 U S. 21.19The Radio Officers' Union of the Commercial Telegraphers Union, AFL (A. H. BullSteamship Company) v. N L.R.B.,347 U.S. 17, 44. REF-CHEM COMPANY493the inference.20It is clear that the natural, foreseeable consequences of the dis-charges in this case would be to discourage the union activities of employees.Underthe circumstances, I must reject this contention, and I find that the Respondent didact illegally in discharging these employees.The Respondent urges however that it cannot be held responsible for these dis-charges because if it had not complied with Rexall's request, Rexall might havecanceled the contract "thereby throwing 78 employees out of work plus disruptingfinancially" its operations.I am constrained to reject this defense.As the UnitedStates Circuit Court of Appeals for the Fifth Circuit stated in a similar situation inN.L.R.B. v. Goodyear Tile & Rubber Company,129 F. 2d 661, "difficult as anemployer's position may be under such circumstances, its duty is plain.The statuteprohibits discrimination against persons on account of their membership or activitieson behalf of unions. It specifically prohibits the discharge of employees for thepurpose and with the effect of discouraging membership in a union...." The courtfurther states that it was the Respondent's duty to resist pressure to discharge itsemployees and that the Respondent "cannot escape responsibility or the conse-quences of its failure to discharge that duty."Accordingly, I find from the entire record that the Respondent discriminatorilydischarged J.W. Love, Charles Ray Love, and Rex G. Maxwell in violation ofSection 8 (a) (3) of the Act.21The Respondent contends that Maxwell's refusal of its offer of a higher paying jobin Carlsbad makes a reinstatement and backpay order as to him unnecessary.Max-well refused this job because he owned a home in Odessa, did not want the expenseof maintaining two homes, and did not want to leave Odessa. I note that Carlsbadis 139 miles from Odessa.22 I find and conclude that the rejection of this offer doesnot bar Maxwell from the usual order with respect to backpay and reinstatement.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring in con-nection with the operations of the Respondent, described in section I, above, have aclose, intimate, and substantial relation to trade, traffic, and commerce among theseveral States, and tend to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.V. THE REMEDYHaving found that the Respondent has engaged in unfair labor practices in viola-tion of Section 8(a)(1) and (3) of the Act, I will recommend that it cease anddesist therefrom and take certain affirmative action designed to effectuate thepolicies ofthe Act.Having found that the Respondent discriminatorily discharged J. W. Love, CharlesRay Love, and Rex G. Maxwell, I recommend that they be offered reinstatement andmade whole for any loss of pay resulting from their discharges to the date on whichthey are offered reinstatement, less their net earnings during that period. Such back-pay shall be computed on a quarterly basis in the manner prescribed by the Board inF.W. Woolworth Company,90 NLRB 289, and shall include interest at 6 percentas provided by the Board inIsis Plumbing & Heating Co.,138 NLRB 716.In view of the nature of the unfair labor practices committed, the commission ofsimilar and other unfair labor practices reasonably may be anticipated. I shall,therefore, recommend that the Respondent be ordered to cease and desist from inany manner infringing upon rights guaranteed to its employees by Section 7 ofthe Act.Upon the basis of the foregoing findings of fact, and upon the entire record, I makethe following:CONCLUSIONS OF LAW1.The Respondent is engaged in commerce within the meaning of Section 2(6)and (7) of the Act.2.General Teamsters, Chauffeurs, Warehousemen and Helpers, Local 583, affili-ated with International Brotherhood of Teamsters, Chauffeurs, Warehousemen andHelpers of America, is a labor organization within the meaning of Section 2(5) ofthe Act.20Local 357,International Brotherhood of Teamsters,Chauffeurs,Warehousemen andHelpers of America(Los Angeles-Seattle Motor Express)v.N.L R.B,365 U S. 667, 675° In view of this finding, I consider it unnecessary to reach the question of the otherreasons given the Respondent by Rexall for requesting these discharges.21 Standard Highway Mileage Guide, Rand McNally & Company, page 66 494DECISIONS OF NATIONAL LABOR RELATIONS BOARD3.By discouraging membership in a labor organization through discrimination inemployment, and by interfering with, restraining, and coercing employees in theexercise of their rights under the Act, the Respondent has engaged in and is engagingin unfair labor practices affecting commerce within the meaning of Section 8(a)(3)and (1) and Section 2(6) and (7) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law, and pur-suant to Section 10(c) of the National Labor Relation Act, as amended, it is herebyordered that the Respondent, Ref-Chem Company, its officers, agents, successors,and assigns, shall:1.Cease and desist from:(a)Threatening their employees with termination of their contract with Rexall,thereby threatening them with loss of their jobs if they vote for the Union, warningtheir employees to refrain from engaging in union activities, or creating the impres-sion of surveillance of the union activities of their employees by warning them thattheir supervisors have instructions to keep the employees' union activities underobservation.(b)Discouraging membership in and activities on behalf of General Teamsters,Chauffeurs,Warehousemen and Helpers, Local 583, affiliated with InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemen and Helpers of America, orany other labor organization of their employees, by discharging any employee orin any other manner discriminating in regard to hire or tenure of employment, orany term or condition of employment.(c) In any other manner interfering with, restraining, or coercing their employeesin the exercise of their rights under Section 7 of the Act.2.Take the following affirmative action which I find will effectuate the policiesof the Act:(a)Offer to J. W. Love, Charles Ray Love, and Rex G. Maxwell immediate andfull reinstatement to their former or substantially equivalent positions, without preju-dice to their seniority or other rights and privileges, and make them whole for anyloss of pay they may have suffered as a result of the discrimination against them, inthe manner set forth in the section of this Decision entitled "The Remedy."(b)Notify J. W. Love, Charles Ray Love, and Rex G. Maxwell if any of themare serving in the Armed Forces of the United States of their rights to full reinstate-ment upon application in accordance with the Selective Service Act and the UniversalMilitary Training and Service Act of 1948, as amended, after discharge from theArmed Forces.(c)Preserve and, upon request, make available to the Board or its agents, forexamination and copying, all payroll records, social security payment records, time-cards, personnel records and reports, and all other records necessary to ascertainany backpay due under the terms of this Recommended Order.(d) Post in the Rexall Chemical Company plant at Odessa, Texas, copies of theattached notice marked "Appendix." 23Copies of said notice, to be furnished bythe Regional Director for Region 16, shall, after being duly signed by a representativeof the Respondent, be posted by the Respondent immediately upon receipt thereof,and be maintained by them for a period of 60 consecutive days thereafter, iii con-spicuous places, including all places where notices to employees are customarilyposted.Reasonable steps shall be taken by the Respondent to insure that saidnotices are not altered, defaced, or covered by any other material.(e)Notify the Regional Director for Region 16, in writing, within 20 days fromthe date of receipt of this Decision, what steps the Respondent has taken to complytherewith 2423 In the event that this Recommended Order be adopted by the Board,the words "aDecision and Order"shall be substituted for the words"the Recommended Order of aTrial Examiner"in the notice.In the further event that the Board'sOrder be enforcedby a decree of a United States Court of Appeals, the words "a Decree of the United StatesCourt of Appeals,Enforcing an Order" shall be substituted for the words "a Decisionand Order".24In the event that this Recommended Order be adopted by the Board,this provisionshall be modified to read: "Notify said Regional Director,in writing,within 10 days fromthe date of this Order, what steps the Respondent has taken to comply herewith." CERTAIN-TEED PRODUCTS CORPORATION495APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tions Act, as amended, we hereby notify our employees that:WE WILL NOT threaten our employees with termination of our contract withRexall Chemical Company thereby threatening them with loss of their jobs ifthey vote for the union; warn them to refrain from engaging in union activities;or create the impression of surveillance of the union activities of our employeesby warning them that our supervisors have instructions to keep their union activ-ities under observation.WE WILL NOT discourage membership in or activities on behalf of GeneralTeamsters, Chauffeurs, Warehousemen and Helpers, Local 583, affiliated withInternational Brotherhood of Teamsters, Chauffeurs, Warehousemen and Help-ers of America, or any other labor organization, by discharging any of ouremployees or in any other manner discriminating against our employees inregard to their hire or tenure of employment or any term or condition ofemployment.WE WILL NOT in any other manner interfere with, restrain, or coerce ouremployees in the exercise of their rights under Section 7 of the Act.WE WILL offer to J. W. Love, Charles Ray Love, and Rex G. Maxwellimmediate and full reinstatement to their former or substantially equivalent posi-tions,without prejudice to their seniority and other rights and privileges, andmake them whole for any loss of pay suffered as a result of the discriminationagainst them.All our employees are free to become and remain, or to refrain from becomingor remaining,members of the above-named Union or any other union.REF-CHEM COMPANY,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)NOTE.-We will notify the above-named employees if presently serving in theArmed Forces of the United States of their rights to full reinstatement upon appli-cation inaccordance with the Selective Service Act and the Universal Military Train-ing and Service Act of 1948, as amended, after discharge from the Armed Forces.This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.Employees may communicate directly with the Board's Regional Office, SixthFloor,Meacham Building, 110 West Fifth Street, Fort Worth, Texas, Telephone No.Edison 5-4211, Extension 2131, if they have any question concerning this noticeor compliance with its provisions.Certain-Teed Products CorporationandUnited Stone and AlliedProducts Workers of America,AFL-CIO, CLC.Cases Nos. 16-CA-2059 and 16-CA-2153. Jwne 25,1965DECISION AND ORDEROn March 25, 1965, Trial Examiner Joseph I. Nachman issued hisDecision in the above-entitled proceeding, finding that the Respond-ent had engaged in certain unfair labor practices and recommendingthat it cease and desist therefrom and take certain affirmative action,as set forth in his attached Decision.The Trial Examiner further153 NLRB No. 44.